Citation Nr: 0730593	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-25 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of an injury to the right forearm with muscle involvement, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a scar of the 
right forearm, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 decision prepared by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), and issued by the 
Newark, New Jersey RO.  The RO increased the veteran's 
evaluation for his service connected right arm disability to 
10 percent for his scar, and 30 percent for a muscle injury 
to that arm.  The veteran continues to disagree with the 
level of disability assigned.

Jurisdiction of the claims file


FINDINGS OF FACT

1.  The veteran's muscle injury to his right arm currently 
consists of limitation of motion of the arms and fingers, 
particularly loss of flexion of the right fifth finger, some 
decreased strength and bulk of forearm muscles, right upper 
extremity and weakness, and pain, but with only slight 
decreased size compared to the uninjured forearm, and only 
mild decrease in power, consistent with a finding of a 
moderately severe muscle injury.

2.  The veteran's scar of his right forearm consists of a V 
shaped scar measuring 13 cm on one side and 14 cm on the 
other side, with a width of .5cm, is painful and tender, 
depressed and hypertrophic, and results in slight limitation 
of motion of the wrist and some fingers.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for the residuals of an 
injury to the right forearm with muscle involvement is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.3, 4.56, 4.73, Diagnostic Code 5307 
(2007).


2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service connected right forearm scar have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2002, 
2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated March 2001, August 2003, August 2004, 
and May 2006, the RO satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate these 
claims for increased rating; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA records have been associated with the 
claims file.  All identified and available treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with his claim.  The duties to notify and 
assist have been met.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2007).  
Moreover, because the present appeal is from the initial 
assignment of disability ratings, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

Additionally, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

1.  Claim for increased evaluation, scar, right forearm

With two or three characteristics of disfigurement, 
disability due to a scar will be rated as 30 percent 
disabling.  With one characteristic of disfigurement, the 
disability will be rated at 10 percent.  38 C.F.R. § 4.118, 
DC 7800.  DC 7800 defines, at Note 1, the 8 characteristics 
of disfigurement, for purposes of evaluation under § 4.118.  
Those 8 characteristics are: scar 5 or more inches (13 or 
more cm.) in length; scar at least one-quarter inch (0.6 cm.) 
at wider part; surface contour of scar elevated or depressed 
on palpation; scar adherent to underlying tissue; skin hypo-
or hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly) in an area exceeding six square inches (39 sq. cm.); 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and, skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

The Board notes that throughout the rating period on appeal, 
the veteran's scar has been rated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007), which 
provides a 10 percent evaluation for scars which are 
superficial and painful on examination.

While the veteran's appeal of the rating for his scar was 
pending, VA revised the regulations and rating schedule for 
the evaluation of skin disorders, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 et seq. (July 31, 2002) (codified at 
38 C.F.R. § 4.118).

The law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board must, nonetheless, still adjudicate whether a 
claimant "would receive a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  Accordingly, the Board has the duty to adjudicate 
the veteran's claims under the old regulation for any period 
prior to the effective date of the new diagnostic codes, as 
well as under the new diagnostic code for the period 
beginning on the effective date of the new provisions.  
Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  Inasmuch as 
the veteran has been provided with both the old and the 
revised regulations, the Board may proceed in making a 
determination.

The old criteria for Diagnostic Codes 7801 and 7802 dealt 
with scars resulting in  second and third degree burns, which 
is not at issue in this case.

Under the new criteria for Diagnostic Code 7801 pertaining to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.

Under the new criteria for Diagnostic Code 7802, pertaining 
to scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.


Under the old criteria for Diagnostic Code 7803, a 10 percent 
rating is assigned for scars, superficial, poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.

The new criteria for Diagnostic Code 7803 provides that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.

The old criteria under Diagnostic Code 7804 assigns a 10 
percent rating for scars, superficial, tender and painful on 
objective demonstration.  It is noted that a 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on tip of finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804.

As noted above, the new criteria for Diagnostic Code 7804 
provides that a 10 percent rating will be assigned for scars, 
superficial, painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

Both the old and the new criteria for Diagnostic Code 7805, 
scars, other, provide that they will be rated based on 
limitation of function of affected part.  Limitation of 
function of the fingers would be rated under Diagnostic Codes 
5216-5230, for anklyosis or limitation of motion of 
individual or multiple fingers.  Diagnostic Code 5215 
provides for limitation of motion of the wrist.

Taking into account all relevant evidence, the Board finds 
that the criteria for an evaluation in excess of 10 percent 
for the veteran's service connected right forearm scar have 
not been met.  The Board notes that the veteran is already 
receiving the highest rating available under new Diagnostic 
Code 7802, under old and new Diagnostic Codes 7803, and under 
old and new Diagnostic Codes 7804.

As to a higher rating under new Diagnostic Code 7801, the 
veteran's scar would have to be found to exceed an area of 
greater than 12 square inches, or 77 square centimeters, in 
order to achieve the next-higher evaluation.  A VA 
examination report of February 2003 did not note the size of 
the veteran's scarring, however, it noted there was one large 
V shaped scar on the extensor and medial aspect of the right 
forearm.  There were several shorter scars of the same type 
noted in the surrounding area.  The scars were slightly 
hyperpigmented, with no keloid formation, discharge, 
drainage, or adhesions.  They were not found to be indurated 
or tender, but the veteran did report that the scar would at 
times become numb, irritated, and painful.  

A VA examination report of October 2000 noted a large V 
shaped scar on the veteran's forearm of 13 cm on one side and 
12 cm on the other side.  There was also noted to be an 
additional 4 cm scar near the elbow, and a 4 cm scar parallel 
to the 13 cm scar of the main scar.  The report of an 
additional October 2000 VA examination noted the veteran to 
have a 24 cm by .5 cm hypertrophic, V shaped, depressed scar 
of the left posteromedial forearm, very painful to touch and 
interfering with the range of motion of the wrist and 
fingers.  There were also two 5 by .5 cm hypertrophic, 
hyperpigmented scars of the right medial and upper forearm, 
painful to touch.  However, the examiner who conducted 
February 20003 examination of the veteran's scar noted that 
these scars were not painful to touch, although the veteran 
reported that the scars were symptomatic.  

VA examination report of November 2000 noted the veteran's V 
shaped scar to have arms of 13 and 14 cm in length on the 
right forearm.  There was a parallel shorter, approximately 4 
cm, scar inferior to this, and another 4 cm scar 
approximately 8 cm distal to the elbow.  None of this 
evidence shows that the veteran's scarring exceeds an area of 
greater than 12 square inches, or 77 square centimeters.  
Therefore, the veteran does not meet the criteria for a 
higher evaluation under this code.  Separate evaluations for 
the smaller scars are not applicable, since the examiners' 
descriptions establish that the scars are all located in the 
same area on the veteran's forearm.  DC 7802, Note 1 
(separate evaluations applicable for symptomatic scars 
located in "widely separated areas," as on separate 
extremities or on the anterior and posterior surfaces of the 
extremities or trunk).

Regarding a higher rating under the Diagnostic Codes 
governing limitation of motion of the fingers and wrist, the 
evidence of record does show that the veteran has limitation 
of motion of his fingers and possibly his wrist due to, at 
least in part, scarring; however, the Board notes that this 
limitation of motion is primarily due to his muscle injury.  
Loss of motion is contemplated in the rating the veteran 
receives, as noted below, for this muscle injury.  Therefore, 
limitation of motion cannot be considered as a separate 
factual basis for a separate evaluation for the scar on the 
right forearm, since, in this case, that symptoms of 
disability is evaluated under Diagnostic Code 5307.  38 
C.F.R. § 4.14 (compensation of the same disability simply 
because separate diagnoses may be applied is precluded).

Furthermore, the veteran's current 10 percent rating is the 
maximum available under Diagnostic Code 5215, pertaining to 
limitation of motion of the wrist, and higher than the 
maximum available for any limitation of motion or ankylosis 
of the right little finger, under Diagnostic Codes 5230 or 
5227.  10 percent is also the maximum amount available for 
limitation of motion of, or ankylosis of, any finger other 
than the thumb, which is not at issue in this case.  
Therefore, an increased rating due to limitation of motion 
would not be warranted under the Codes governing limitation 
of motion of the wrist, or limitation of motion of, or 
ankylosis of, the fingers. 

Therefore, considering all evidence of record, the Board 
finds that the preponderance of the evidence of record is 
against a finding that the veteran meets the criteria for a 
higher evaluation for his service connected right forearm 
scar.  In this regard, the Board notes that the veteran was 
scheduled for additional VA examination in December 2006, but 
the veteran did not report or request that the VA examination 
be rescheduled.  The claim must be denied.  

2.  Claim for increased evaluation, muscle injury

The veteran is also in receipt of a 30 percent evaluation for 
a muscle injury of the right forearm under Diagnostic Code 
5307 (for a Muscle Group VII injury).  The functions of these 
muscles consist of flexion of wrist and fingers.  This group 
includes the muscles arising from the internal condyle of 
humerus: Flexors of the carpus and long flexors of fingers 
and thumb; pronator.  For the major extremity a slight Muscle 
Group VII injury is rated 0 percent; moderate, 10 percent; 
moderately severe, 30 percent; and severe, 40 percent.  38 
C.F.R. § 4.73, Diagnostic Code 5307 (2007).

38 C.F.R. § 4.56 outlines what characterizes "slight," 
"moderate," "moderately severe," and "severe", as they 
pertain to muscle disabilities.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  

Moderate muscle disability involves a through and through or 
deep penetrating wound without residuals of debridement or 
prolonged infection.  There is record of consistent complaint 
of one or more cardinal signs of muscle disability, 
particularly lower threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscle. Objective findings include some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  

Moderately severe muscle disability involves a through and 
through or deep penetrating wound with debridement, prolonged 
infection, or sloughing of soft parts and intermuscular 
scarring.  There is a record of prolonged hospitalization for 
wound treatment.  There is consistent complaint of cardinal 
signs and symptoms of muscle disability, and if present, 
inability to keep up with work requirements.  Objective 
findings include indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared to sound side demonstrate positive 
evidence of impairment.  
A severe disability of the muscles anticipates through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There should 
be a history of hospitalization for a prolonged period for 
treatment of wound and a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track, palpation showing loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area and muscles that swell and harden abnormally in 
contraction.  38 C.F.R. § 4.56(d).

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation for the veteran's 
right forearm disability have not been met.  As noted above, 
to warrant a higher evaluation, the veteran would have to be 
found to have a severe injury to the muscle group.  Reviewing 
the evidence of record, an October 2000 report of VA 
examination noted that the veteran's right first, second, and 
third fingers had normal strength and range of motion.  The 
fourth finger came within 1.5 cm of the palm for a fist, 
while the fifth finger was 6 cm from the palm.  With 
extension, all the fingers were fully extended, except for 
the fifth finger, which hung down 5 cm below the fourth 
finger tip.  There was normal sensation in all fingers.  The 
veteran was diagnosed with worsening decreased function of 
his right fifth finger, along with slight impairment of the 
fourth.

A VA outpatient treatment record dated November 2000 noted 
the veteran to have complaints of right upper extremity 
numbness and weakness. 

A VA examination report of November 2000 noted EMG testing 
found a diagnosis of a right radial nerve injury, without 
evidence of motor involvement.  The veteran's right third and 
fourth fingers were specifically noted to have limited 
flexion at the distal interphlangeal joint on attempts to 
make a fist.  The right fifth digit did not flex.  It 
remained flexed at approximately 30 degrees with all attempts 
to extend the fingers.  Intrinsic muscles also seemed weak on 
the ulnar side.  

Measurement of bulk in the arm circumference at a distance 10 
cm proximal to the wrist was 22 cm on the left and 21 cm on 
the right.  Circumference at a distance of 4 cm proximal to 
the elbow was 29.5 cm on the right and 30.5 cm on the left.  
The muscle seemed less firm in the right arm.  There was 
mildly decreased power in pronation and supination of the 
right arm.  The was also decreased cold sense on the ulnar 
and median areas in the right hand (fourth and fifth digits 
affected both on the palmar and dorsal aspects).  There was 
patchy decreased sensation and hypersensitivity proximally in 
the arms.  The finger flexors and the brachioradialis reflex 
in the right arm were decreased compared to the left.  

The veteran was diagnosed with a right superficial radial 
injury.  There was also evidence to suggest an ulnar nerve 
lesion proximal to the wrist to account for the sensory 
deficit and some of the intrinsic muscle weakness.  In 
addition, proximal muscles in the right forearm seemed 
affected as evidenced by decreased strength and bulk of 
forearm muscles in the right arm.  The veteran is not 
entitled to a separate evaluation for neurologic residuals of 
the injury, since the nerve injury affects the same function, 
function of the wrist and fingers, that the muscle injury 
affects.  38 C.F.R. § 4.55(a) (muscle injury rating will not 
be combined with, that is, separately evaluated and added 
together, a peripheral nerve paralysis rating for the same 
body part, unless the injuries affect entirely different 
functions).

A VA outpatient treatment record dated May 2004 found the 
veteran to have reports of persistent arm pain extending from 
the forearm to the 4th and 5th digits.

The Board finds this level of disability consistent with a 
moderately severe muscle injury.  The Board does not find 
this level of disability consistent with a finding of severe 
muscle injury, such that a higher rating would be warranted.  
In this regard, while the evidence does show significant 
problems due to this injury, including pain and anklyosis of 
the fifth digit, there is no evidence of a through and 
through or deep penetrating wound, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and scarring, nor is there 
evidence of a history of hospitalization for a prolonged 
period for treatment of this wound.  

While the veteran does have a significant, somewhat 
depressed, scar due to this injury, and some decreased 
strength and bulk of forearm muscles in the right arm, and 
some loss of firmness, there is no evidence of ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups, palpation showing loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area and 
muscles that swell and harden abnormally in contraction.  In 
particular, the evidence provided by measurements at 10 cm 
proximal to the wrist and at a 4 cm proximal to the elbow 
disclosed that the right arm was 1 cm smaller in 
circumference than the left.  This small difference in the 
size of the muscles of the right arm as compared to the left 
arm is not consistent with severe muscle injury.  The 
examiners described mild loss of power, not such a 
significant loss of power as to warrant a finding of severe 
muscle disability.

Thus, the Board finds that the preponderance of the evidence 
of record is against a grant of increased rating for either 
the veteran's right forearm scar, or his right forearm 
injury.  In this regard, the Board notes that the veteran was 
scheduled for additional VA examination in December 2006, but 
the veteran did not report or request that the VA examination 
be rescheduled.  As the preponderance of the evidence is 
against these claims, the benefit-of-the-doubt doctrine does 
not apply, and increased ratings must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Entitlement to an increased evaluation for the residuals of 
an injury to the right forearm, with muscle involvement, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased evaluation for a scar of the 
right forearm, currently evaluated as 10 percent disabling, 
is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


